Case 3:18-cv-00645-REP Document 15 Filed 02/11/19 Page 1 of 8 PageID# 129

                      Exhibit A
Case 3:18-cv-00645-REP Document 15 Filed 02/11/19 Page 2 of 8 PageID# 130
Case 3:18-cv-00645-REP Document 15 Filed 02/11/19 Page 3 of 8 PageID# 131
Case 3:18-cv-00645-REP Document 15 Filed 02/11/19 Page 4 of 8 PageID# 132
Case 3:18-cv-00645-REP Document 15 Filed 02/11/19 Page 5 of 8 PageID# 133
Case 3:18-cv-00645-REP Document 15 Filed 02/11/19 Page 6 of 8 PageID# 134
Case 3:18-cv-00645-REP Document 15 Filed 02/11/19 Page 7 of 8 PageID# 135
Case 3:18-cv-00645-REP Document 15 Filed 02/11/19 Page 8 of 8 PageID# 136
